                 Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 1 of 11



                           Mnitett States; Bisitrict Court
                                                          FOR THE
                                    NORTHERN DISTRICT OF CALIFORNIA


                                        VENUE: SAN FRANCISCO



                                             UNITED STATES OF AMERICA,

                                                               V.




                                                   WING wo MA,




                                                  DEFENDANT(S).


                          THIRD SUPERSEDING INDICTMENT



21 U.S.C. § 846 - Conspiracy to Manufacture/Distribute/Possess With Intent to Distribute Marijuana; 18 U.S.C. § 924
 (c)(1)(A) - Possession of Firearm In Furtherance of and Use of Firearm During and In Relation to, a Drug Trafficking
 Crime; 18 U.S.C. § 924(j) - Use of a Firearm During and In Relation to a Drug Trafficl<ing Crime Resulting in Death;
  18 U.S.C. §§ 371,666,1343, and 1346 - Conspiracy to Commit Honest Services Fraud and Bribery; 18 U.S.C. § 2 -
Aiding and Abetting; 18 U.S.C. §§ 924(d), 981(a)(1)(C); 21 U.S.C. § 853(a), 28 U.S.C. § 2461(c)-Criminal Forfeiture




                              A true bill.



                                                                             Foreman


                               Filed in open court this    U
                                                            4       day of



                                                                      KAREN L. HOB
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 2 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 3 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 4 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 5 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 6 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 7 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 8 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 9 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 10 of 11
Case 3:15-cr-00529-CRB Document 144 Filed 10/11/18 Page 11 of 11
